Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to the amendments filed on January 27, 2021 in which claims 1-14, 19 and 20 are pending, claims 1, 9, 10, and 19 were amended, and claim 20 was added as new.

Response to Arguments
Applicant's arguments filed June 10, 2019 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the applicants argument on Page 2 of the Remarks dated 1/27/21,
“In rejecting the claims, the Examiner has alleged that the hinge consists of the combination of seven structures that include elements 14, 32A, 32, 33, 16, 40, 18. Office Action at p. 4. In contrast, the hinge of the claimed invention consists of element 106 - a singular element. Applicant asserts that it is improper for the Examiner to use so many different elements to equate to the claimed hinge. As noted before, this case is controlled by the decision of the Federal Circuit in In re Smith, where the Federal Circuit held that the Board interpreted the term "body" too broadly, finding that three different elements (body, mandrel and cam sleeve) corresponded to the claim term "body." The Federal Circuit found that such an interpretation was too broad and not reasonable in light of the specification. As stated by the Court, the correct inquiry in giving a claim term its broadest reasonable interpretation in light of the specification is "an interpretation that corresponds with what and how the inventor describes his invention in the specification, i.e., an interpretation that is 'consistent with the specification."' (citations omitted). Here, the hinge is a single element and has been consistently used as such throughout the application and prosecution.”
Examiner respectfully disagrees that Schubert (US PG Pub. 2003/0071961) does not disclose the claimed hinge since the applicant has not disclosed further structure that makes up the hinge, within their claims. The elements that make up the hinge of Schubert function in the same manner as the applicants hinge the way it’s currently claimed.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “opaque shade element (claims 1, 19, and 20)”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed limitation, “an opaque shade element” in claim 1, line 2, claim 19, line: 2, and claim 20, line: 2 was not in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 19, and 20, the claimed limitation “opaque shade element” is indefinite because it is unclear what the metes and bounds are the applicant is claiming.
Regarding claim 6, it recites the limitation "a distal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this “distal end” 

Claims 2-5 and 7-14 are rejected because they depend directly or indirectly on rejected claims.

Claims 1-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. (US PG Pub. 2004/0093654) in view of Schubert (US PG Pub. 2003/0071961).
	Regarding claim 1, Hanrahan et al. “Hanrahan” discloses a brim shade (10, Fig. 1-2) comprising: 
	an opaque shade element (12, Par. 0023, Lines: 1-3 and Par. 0026, Lines: 1-3, examiner notes because the shade element can be made from cardboard and is known as an “eyeshield”, it would be opaque to block out sun rays) having a first flat side (see annotated Fig. 1 below) and an opposing second flat side (see annotated Fig. 1 below); 
	a clip (16) configured to be removably attached to a brim of a hat (Fig. 9, Par. 0024, Lines: 1-4); 
	a hinge (combination of 14 and 18) having a first axis of rotation (see annotated Fig. 1 below), the hinge (combination of 14 and 18) having a first portion (see annotated Fig. 2 below) connected to the shade element (12) and a second portion (see annotated Fig. 2 below) connected to the clip (16), 
(12) is rotatable between a first and second position (examiner notes the “first position” is shown in Fig. 1 and the “second position” is shown in Fig. 2) through an angle (angles are shown as X,Y, and Z in Figs. 6-8). 

    PNG
    media_image1.png
    398
    471
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

    PNG
    media_image2.png
    795
    786
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated


    PNG
    media_image3.png
    514
    678
    media_image3.png
    Greyscale

Fig. 7-Examiner Annotated

	Hanrahan does not disclose a hinge with a second axis of rotation.
	However, Schubert teaches yet another brim attachment mechanism, wherein Schubert teaches a hinge (combination of 14, 32, 33, 16, 40, 18, Fig. 1-6) having a first axis of rotation (see annotated Fig. 5 below) and a second axis of rotation (see annotated Fig. 5 below), the first and second axes being parallel to one another (see annotated Fig. 5 below), the hinge (combination of 32A, 32, 33, 16, 40, 18) having a first portion (18) connected to a shade element (20) and a second portion (14) connected to a clip (12).

    PNG
    media_image4.png
    298
    600
    media_image4.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image5.png
    546
    817
    media_image5.png
    Greyscale

Fig. 5-Examiner Annotated


    PNG
    media_image6.png
    543
    807
    media_image6.png
    Greyscale

Fig. 6-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the hinge as disclosed by
Hanrahan, by replacing it with the hinge taught by Schubert, in order allow the shade element to be angled at angles greater than 180 degrees. 
	They do not explicitly disclose the angle is at least 350 degrees.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an angle at least 350 degrees in order to enhance the ability to enhance protection from sun rays when the sun changes angles during the day and the ability to store the shades above the brim when not in use, since discovering an optimum value of a result effective variable involves only routine skill in 
 
	Regarding claim 2, Hanrahan in view of Schubert disclose the invention substantially as claimed above.
	They do not disclose the angle is 360 degrees
	It would have been obvious to one having ordinary skill in the art at the time the
invention was made to make the angle 360 degrees, by extending the length of the hinge, in order to keep the shade element completely away from the eyes of the user while not in use. 
	Regarding claim 3, Hanrahan in view of Schubert disclose a central portion of the hinge (see annotated Fig. 1 above of Hanrahan), the central portion (see annotated Fig. 1 below) connected to the first and second portions (see annotated Fig. 1 below).  

	Regarding claim 4, Hanrahan in view of Schubert disclose the clip (16, Fig. 1 and 2 of Hanrahan) has a c- shape in cross-section (examiner notes this limitation is shown in Figs. 5-8).  

	Regarding claim 5, Hanrahan in view of Schubert disclose the clip (16, Fig. 1 and 2 of Hanrahan) includes two extensions (see annotated Fig. 7 above of Hanrahan) extending from a base (see annotated Fig. 7 above of Hanrahan) to a distal end (see annotated Fig. 7 above of Hanrahan), the extensions forming an (see annotated Fig. 7 above) therebetween to receive a portion of the brim of the hat (examiner notes this limitation is shown in Fig. 9).   

	Regarding claim 6, Hanrahan in view of Schubert disclose the opening (see annotated Fig. 7 above of Hanrahan) increases in width from a distal end (see annotated Fig. 7 above) to a proximal position (examiner notes this limitation is shown in the annotated Fig. 7 above).  

	Regarding claim 7, Hanrahan in view of Schubert disclose the opening (see annotated Fig. 7 above of Hanrahan) has a square shaped portion at a most proximal position (see annotated Fig. 7 above).  

	Regarding claim 8, Hanrahan in view of Schubert disclose the opening (see annotated Fig. 7 above of Hanrahan) has a longitudinal axis (see annotated Fig. 2 above) therethrough and the clip (16) has an outside surface (see annotated Fig. 2 above), there being a first distance (see annotated Fig. 2 above) between the longitudinal axis (see annotated Fig. 2 above) and the outside surface of the clip (see annotated Fig. 2 above) and a second
distance (see annotated Fig. 6 above of Schubery, examiner notes with the combination presented above the hinge of Hanrahan is swapped out with the hinge of Schubert) between the first axis of rotation and the second axis of rotation (see annotated Fig. 6 above), the second distance (see annotated Fig. 6 above) being greater than the first distance (see annotated Fig. 6 above).

	Regarding claim 9, Hanrahan in view of Schubert disclose the flat side and second flat side of the shade element (see annotated Fig. 2 above of Hanrahan) is larger than the outside surface of the clip (see annotated Fig. 2 above).  

	Regarding claim 10, Hanrahan in view of Schubert disclose the clip (16, Fig. 2 of Hanrahan) has at least two inside surfaces (see annotated Fig. 7 above), the at least two inside surfaces (see annotated Fig. 7 above) defining at least a portion of the opening (examiner notes this is shown in the annotated Fig. 7 above) and wherein there is at least one projection (22) extending from each of the at least two inside surfaces (see annotated Fig. 7 above) into the opening (see annotated Fig. 7 above).  

	Regarding claim 11, Hanrahan in view of Schubert disclose the extensions of the clip (see annotated Fig. 2 above of Hanrahan) have at least one angled corner at the distal end (see annotated Fig. 2 above) thereof.  

	Regarding claim 12, Hanrahan in view of Schubert disclose the shade element (20, Fig. 6 of Schubert) has a first width (see annotated Fig. 5 above) and the hinge (combination of 14, 32A, 32, 33, 16, 40, 18) has a second width (see annotated Fig. 5 above), the first and the second widths (see annotated Fig. 5 above) being the same (examiner notes the two widths are shown as being the same in the annotated Fig. above)

effective filing date of the claimed invention to modify the shade element as disclosed by Hanrahan, by making the width of the shade element the same as the width of the hinge as taught by Schubert, in order to reduce manufacturing expenses by making the two the same sides.

	Regarding claim 13, Hanrahan in view of Schubert disclose the shade element (12, Fig. 1 and 2 of Hanrahan) has a configuration other than rectangular (examiner notes this is shown in Figs. 1-2).  

  	Regarding claim 19, Hanrahan et al. “Hanrahan” discloses a brim shade (10, Fig. 1-2) comprising: 
	an opaque shade element (12, Par. 0023, Lines: 1-3 and Par. 0026, Lines: 1-3, examiner notes because the shade element can be made from cardboard and is known as an “eyeshield”, it would be opaque to block out sun rays);  
	a clip (16) configured to be removably attached to a brim of the hat (Fig. 9, Par. 0024, Lines: 1-4);  
	a hinge (combination of 14 and 18) having a first axis of rotation (see annotated Fig. 1 above), the hinge (combination of 14 and 18) having a first portion rotatably connected to the shade element (12, examiner notes the annotated first portion, in Fig. 2 above, is rotatably connected to the shade element as shown in Figs 6-8) along the first axis of rotation (see annotated Fig. 1 above).
	wherein the shade element (12) is rotatable between a first position and second position (examiner notes the “first position” is shown in Fig. 1 and the “second position” is shown in Fig. 2) through an angle (angles are shown as X,Y, and Z in Figs. 6-8) the shade element blocking light from a user wearing the hat (examiner notes this is shown in Fig. 9).  
	Hanrahan does not disclose a hinge with a second axis of rotation.
	However, Schubert teaches yet another brim attachment mechanism, wherein Schubert teaches a hinge (combination of 14, 32, 33, 16, 40, 18, Fig. 1-6) having a first axis of rotation (see annotated Fig. 5 above) and a second axis of rotation (see annotated Fig. 5 above), the first and second axes being parallel to one another (see annotated Fig. 5 above), the hinge (combination of 14, 32, 33, 16, 40, 18) having a first portion (18) rotatably connected to the shade element (20) along the first axis of rotation (see annotated Fig. 5 above and Fig. 3-4) and a second portion (see annotated Fig. 6 above) rotatably connected to the clip (12) about the second axis of rotation (see annotated Fig. 5 above, examiner notes the second portion is rotatably connected to the clip through element 14).

    PNG
    media_image7.png
    298
    492
    media_image7.png
    Greyscale

Fig. 6-Examiner Annotated

	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the hinge as disclosed by
Hanrahan, by replacing it with the hinge taught by Schubert, in order allow the shade element to be angled at angles greater than 180 degrees. 
	They do not explicitly disclose the angle is at least 350 degrees.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an angle at least 350 degrees in order to enhance the ability to enhance protection from sun rays when the sun changes angles during the day and the ability to store the shades above the brim when not in use, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, has not disclosed any criticality for the claimed limitations.

	Regarding claim 20, Hanrahan et al. “Hanrahan” discloses a brim shade (10, Fig. 1-2) comprising: 
	an opaque shade element (12, Par. 0023, Lines: 1-3 and Par. 0026, Lines: 1-3, examiner notes because the shade element can be made from cardboard and is known as an “eyeshield”, it would be opaque to block out sun rays); 
	a clip (16) configured to be removably attached to a brim of a hat (Fig. 9, Par. 0024, Lines: 1-4);  
	a hinge (combination of 14 and 18) having a first axis of rotation (see annotated Fig. 1 above), the hinge having a first portion (see annotated Fig. 2 above) rotatably connected to the shade element (12, examiner notes the annotated first portion, in Fig. 2 above, is rotatably connected to the shade element as shown in Figs 6-8),
(12) is rotatable between a first and second position (examiner notes the “first position” is shown in Fig. 1 and the “second position” is shown in Fig. 2) through an angle (angles are shown as X,Y, and Z in Figs. 6-8).
	Hanrahan does not disclose a hinge with a second axis of rotation.
	However, Schubert teaches yet another brim attachment mechanism, wherein Schubert teaches a hinge (combination of 14, 32, 33, 16, 40, 18, Fig. 1-6) having a first axis of rotation (see annotated Fig. 5 above) and a second axis of rotation (see annotated Fig. 5 above), the first and second axes being parallel to one another (see annotated Fig. 5 above), the hinge (combination of 14, 32, 33, 16, 40, 18) having a first portion (18) rotatably connected to the shade element (20) along the first axis of rotation (see annotated Fig. 5 above and Fig. 3-4) and a second portion (see annotated Fig. 6 above) rotatably connected to the clip (12, see annotated Fig. 5 above, examiner notes the second portion is rotatably connected to the clip through element 14),  
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify the hinge as disclosed by
Hanrahan, by replacing it with the hinge taught by Schubert, in order allow the shade element to be angled at angles greater than 180 degrees. 
	They do not explicitly disclose the angle is at least 350 degrees.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an angle at least 350 degrees in order to enhance the ability to enhance protection from sun rays when the sun changes angles during the 
James E. Danko15/444,215Page 4
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanrahan et al. in view of Schubert, further in view of Chung (US Patent 4,869,586), hereinafter Chung.
Regarding claim 14, Hanrahan in view of Schubert disclose the invention substantially as claimed above.
They does not disclose the hinge includes a coiled spring pin.  
However, Chung teaches yet another brim shade, wherein Chung teaches a hinge (combination of 2 and 5, Fig. 1-4) with a coiled spring pin (combination of 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge as disclosed by Hanrahan in view of Schubert, by incorporating a coiled spring to a pin as taught by Chung, to allow the shade element to return to its first position without having to manually rotate it.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAKOTA MARIN/Examiner, Art Unit 3732          

/KHALED ANNIS/Primary Examiner, Art Unit 3732